Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to Applicant's amendments filed 10 June 2021. Claims 1-4, 7-15, 17, 18, 20, and 22-25 were previously pending. Claims 1, 15, and 18 have been amended according to Applicant’s amendments. New claim 26 has been added. No new claims have been cancelled. Accordingly, claims 1-4, 7-15, 17, 18, 20, and 22-26 are presently pending and are under consideration. 

Response to Arguments
Applicant’s arguments, see remarks pages 10-11, filed 10 June 2021, with respect to the rejection of claims 1-4, 7-15, 17, 18, 20, and 22-25 under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. In particular, Applicant’s arguments than none of the prior art disclose (1) that at least a subset of data pages of the replicated storage volume have content-based signatures generated by the target storage system, and (2), upon completion of successful replication, the storage volume snapshot and the dummy volume are deleted from the target storage system are persuasive.

Allowable Subject Matter
Claims 1-4, 7-15, 17, 18, 20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (1) XtremIO teaches the addition of a storage volume to a consistency group and replication of the volume to a target storage system via snapshot generation to a target side volume and tracking existing pages via counters to reduce the amount of data to be copied to the target storage system, (2) Dube teaches the use of a global hash map for identifying storage locations via keys at page level, (3) Brown, teaches initiation of a consistency group using asynchronous local to remote mirroring of data and (4) 
However, they do not teach the combination of, snapshotting a storage volume on a source storage system, adding the storage volume to a consistency group which results in a creation of an empty volume and a dummy volume on a target storage system, copying the snapshot to the dummy volume, asynchronously copying only those pages, which are identified by target side created hashes of pages, to the empty volume, when determined to not exist in the dummy volume, and upon completion of the storage volume replication, deleting the snapshot and the dummy volume from the target storage system, as in independent claims 1, 15, and 18.
Claims, 2-4, 7-14, 17, 20, and 22-26 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of their respective parent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137